DETAILED ACTION


1.	Pending claims for reconsideration are claims 1-7, 9-20. Claim 8 has been cancelled.
	

Response to Arguments

2.	Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 

In the remarks, applicant argues in substance:

a.        That- to establish a prima facie case of obviousness, three basic criteria must be met. First, there must be some suggestion or motivation; either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Second, there must be a reasonable expectation of success. Third, the prior art reference (or references when combined) must teach or suggest all of the claim limitations.*

In response to applicant’s argument- the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  Evans did not explicitly disclose “generate a report according to a defined report format; and provide the report, wherein the defined report format comprises a first field to include the measurements and a second field to include the data integrity code. However, Miliauskas in an analogous art discloses “generate a report according to a defined report format”(a report is generated based off erroneous and suspicious data Miliauskas [Fig.3/item 314]), “and provide the report, wherein the defined report format (i.e. defined report is generated from the data integration check system 114]) comprises a first field (prior to generation of report data integration system comprises first field 308) to include the measurements(determine data type and subtypes [Fig.3/item 308]) and a second field (identify suspicious and erroneous data [Fig.3/item 314]) to include the data integrity code (Miliauskas [fig.3] illustrates a data integrity check system also see Miliauskas  which discloses the multiple data fields  inclusive of  integrity source data generated on report 318 via a report module 208 and presentation module which are configured to communicate with each other for report generation [Col.5/lines 33-43]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Evans secured decoding system with Miliauskas Data integrity reporting system. One of ordinary skill in the art would have been motivated to combine because Evans teaches on a decoding system which comprises a secure media output trust authority OTA which can report the outputting of media information ([Col.27lines-Col.28/ line 3]), Miliauskas discloses a data integrity check system which also teaches the disclosure of a data integrity system by determining the data and generating a report of the collected data, and both are from the same field of endeavor comprising data security and integrity.

b.        That- The discussion of header information in Evans does not pertain to parameters of a software container of any kind, but instead relates to parameters of data to be encrypted or decrypted by software in Evans. Specifically, this section of Evans discusses that “a secure decrypter can expose a constrained amount of data that includes header information from encrypted media information while maintaining at least a portion of non-header information in encrypted form. For example, the header information can include a small portion of the total data included in the media information.” Evans at col. 3, ll. 13-23 (emphasis added). This “data” clearly refers to the media information that is to be processed by Evans’ “secure operating system”, which includes the “secure decrypter” that processes this media data. Accordingly, the discussion of header information does not pertain to the measurement of a software container, but instead refers to header fields within the media data such as “a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, or other like header information provided according to any of one or more compression formats.” Indeed, Evans is completely silent regarding measuring secured software containers.

In response to applicant’s argument-  as stated in the previous action, Evans teaches in figure 12/item 1214 within the protected application process, secure software parameter information is encoded and packaged to secure the OS [Fig.12/1204]. The protected application process 1214 implements a portion of a media pipeline that can process media information. For example, the media pipeline contains control components such as one or more input trust authorities and one or more output trust authorities. Containers are software packages that provide an entire runtime environment: an application, plus its dependencies, system libraries, settings and other binaries, and the configuration files needed to run it. Regarding Figure 12 item 1214 and with respect to claim 1, Col.3/lines 27-31 states that the header information can include one or more of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, or other like header information provided according to any of one or more compression formats [Col.3/lines 27-31] within a secured OS [Col.3/lines 36-27]. Evans further discloses the limitation “functionality of the secured software container is based on the parameters, and particular software is to be run within the secured software container” again in figure 12/item 1214 which teaches that within the protected application process ([Fig.12/item 1214]) secure software parameter information is encoded and packaged [Fig.12/1204]). Evans also teaches “obtain a data integrity code based on a hardware-based secret” in Col.11/lines 4-7 which states that One or more components of the application process 315 can provide secure code/hardware based secret to be loaded into the secure OS 305 to implement a corresponding secure component in a secure process of the secure OS 3.05 [Col.11/lines 4-7] within the computing system 300 secure OS 305 comprising the secure output trust authority 326 of the encoded media.
The claims were examined in their broadest most reasonable interpretation in light of the applicant’s specification. Evans teaches in Column 6/lines 52- 64 that the encrypted media information can be in a streaming container format such as MPEG2TS, DTCPIP, MPEG DASH/TS, or other like streaming container formats. When the encrypted media information is in a streaming container format, a header parser and/or the secure decrypter can be adapted to determine clear region offsets to determine the location and/or size of header information located in the encoded media information to be passed to a software decoder. In some implementations, when the encrypted media information is in a streaming container format, a container that includes media information can be parsed to demultiplex the streams.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-3, 6, and 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9,247,316 B2 to Evans et al in view of Patent No.: US 9,454,564 B1 to Miliauskas.
Regarding claim 1, Evans discloses “an apparatus comprising: a processor (computing system [Fig.1/item 100]) comprising: a decoder(software decoder [Fig.1/item 201])  to decode a first instruction”(software decoder decodes secure process instruction [Fig.1/item 160]); “and one or more execution units(execution unit from computing system [Fig.1/item100) to execute the decoded first instruction to: obtain one or more measurements of a secured software container”(within the protected application process ([Fig.12/item 1214]) secure software parameter information is encoded and packaged to secure OS [Fig.12/1204] ), wherein the measurements describe parameters of the secured software container” (header information can include one or more of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, or other like header information provided according to any of one or more compression formats [Col.3/lines 27-31] within a secured OS [Col.3/lines 36-27]), “functionality of the secured software container is based on the parameters, and particular software is to be run within the secured software container” (within the protected application process ([Fig.12/item 1214]) secure software parameter information is encoded and packaged [Fig.12/1204])):; “obtain a data integrity code based on a hardware-based secret” ( One or more components of the application process 315 can provide secure code/hardware based secret to be loaded into the secure OS 305 to implement a corresponding secure component in a secure process of the secure OS 3.05 [Col.11/lines 4-7] within the computing system 300 secure OS 305 comprising the secure output trust authority 326 of the encoded media ).
Evans does not explicitly disclose “generate a report according to a defined report format; and provide the report, wherein the defined report format comprises a first field to include the measurements and a second field to include the data integrity code.
However, Miliauskas in an analogous art discloses “generate a report according to a defined report format”(a report is generated based off erroneous and suspicious data Miliauskas [Fig.3/item 314]), “and provide the report, wherein the defined report format (i.e. defined report is generated from the data integration check system 114]) comprises a first field (prior to generation of report data integration system comprises first field 308) to include the measurements(determine data type and subtypes [Fig.3/item 308]) and a second field (identify suspicious and erroneous data [Fig.3/item 314]) to include the data integrity code (Miliauskas [fig.3] illustrates a data integrity check system also see Miliauskas  which discloses the multiple data fields  inclusive of  integrity source data generated on report 318 via a report module 208 and presentation module which are configured to communicate with each other for report generation [Col.5/lines 33-43]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Evans secured decoding system with Miliauskas Data integrity reporting system. One of ordinary skill in the art would have been motivated to combine because Evans teaches on a decoding system which comprises a secure media output trust authority OTA which can report the outputting of media information ([Col.27lines-Col.28/ line 3]), Miliauskas discloses a data integrity check system which also teaches the disclosure of a data integrity system by determining the data and generating a report of the collected data, and both are from the same field of endeavor comprising data security and integrity.
Regarding claim 2 in view of claim 1 , the references combined disclose “wherein the processor comprises a host processor of a device(processor 812 and processor 814 Miliauskas [Fig.8])  the report is to be provided for access by a handler to be executed on the device”(report module generator which includes data type, data Subtypes, and counts, as well as indications of erroneous or suspicious data Miliauskas [Col.8/lines 30-33]), “and the handler is to identify one or more one or more quote creators on the device”(data integration check system Miliauskas [Fig.2/item 114] identifies information via data retrieval module, data identification module, computation module, report module and presentation module), “and generate a quote request comprising the report” (The interface module 200 receives requests from various client computing devices, and communicates appropriate responses to the requesting client devices Miliauskas [Col.5/lines 44-46]).
Regarding claim 3 in view of claim 1 , the references combined disclose “wherein the report is to be provided or access by the secured software container” (The interface module 200 receives requests from various client computing devices, and communicates appropriate responses to the requesting client devices Miliauskas [Col.5/lines 44-46]). 
Regarding claim 6 in view of claim 1, the references combined disclose “wherein the processor comprises a host processor of a device” (processor 812 and processor 814 Miliauskas [Fig.8]), “the decoder is to further decode a second instruction” (once information is extracted and sent to software decoder Evans[Col.5/lines 4-10], a second instruction is then included in an application process to execute Evans[Col.5/lines 41-51]), “and the one or more execution units are to execute the second instruction to: obtain a report verification request from a software-based quote creator to be executed on the device” (data integration check system Miliauskas [Fig.2/item 114] identifies information via data retrieval module, data identification module, computation module, report module and presentation module); “identify the report from the report verification request”(identify suspicious and erroneous data Miliauskas [Fig.1/item 314]) ; obtain the report; identify the data integrity code; verify the data integrity code; and return a report verification result to the quote creator” (data integration check system Miliauskas [Fig.2/item 114] identifies information via data retrieval module, data identification module, computation module, report module and presentation module).
Regarding claim 9 in view of claim 1, the references combine disclose “wherein the defined report format enables the report to be consumed by any of a plurality of different quote creator types” (report is received by client device 102 Miliauskas [Fig.1/item 320]).
Regarding claim 10 in view of claim 1, the references combine disclose “wherein the defined report format further comprises a header and a fixed length” (a header parser and/or the secure decrypter can be adapted to determine clear region offsets to determine the location and/or size of header information located in the encoded media information to be passed to a software decoder Evans [Col.6/lines 57-61]).
Regarding claim 11, Evans discloses “a method comprising; obtaining a data integrity code generated from a hardware-based secret on a device”(obtain encrypted media information from secure OS [Fig.5]) ; “determine one or more measurements of a secured software container to be hosted on the device” (secured instruction is obtained from secure process 160  which executes and  decrypts at least a portion of the received encoded media information 140 within the protected application process ([Fig.12/item 1214]) secure software parameter information is encoded and packaged [Fig.12/1204])), “wherein the measurements describe parameters of the secured software container impacting functionality of the secured software container(header information can include one or more of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, or other like header information provided according to any of one or more compression formats [Col.3/lines 27-31] within a secured OS [Col.3/lines 36-27]), and the secured software container is to host one or more software components” ( One or more components of the application process 315 can provide secure code/hardware based secret to be loaded into the secure OS 305 to implement a corresponding secure component in a secure process of the secure OS 3.05 [Col.11/lines 4-7] within the computing system 300 secure OS 305 comprising the secure output trust authority 326 of the encoded media ). 
Evans does not explicitly disclose “generating a report according to a defined report format, wherein the report comprises a first field to identify the measurements and a second field to identify the data integrity code, and the report format enables consumption of the report by any one of a plurality of different quote creator types; sending a quote request comprising the report; receiving a quote generated by a particular quote creator in response to the quote request; and sending the quote to another system to perform an attestation of at least one of the  secured software container and the one or more software components based on the quote.
However, Miliauskas in an analogous art discloses “generating a report according to a defined report format” (a report is generated based off erroneous and suspicious data Miliauskas [Fig.3/item 314]), “wherein the report comprises a first field (prior to generation of report data integration system comprises first field 308) to identify the measurements(determine data type and subtypes [Fig.3/item 308]) and a second field (identify suspicious and erroneous data [Fig.3/item 314])to identify the data integrity code” (Miliauskas [fig.3] illustrates a data integrity check system also see Miliauskas  which discloses the multiple data fields  inclusive of  integrity source data generated on report 318 via a report module 208 and presentation module which are configured to communicate with each other for report generation [Col.5/lines 33-43]), “and the report format enables consumption of the report by any one of a plurality of different quote creator types” (data integration check system Miliauskas [Fig.2/item 114] identifies information via data retrieval module, data identification module, computation module, report module and presentation module); “sending a quote request comprising the report” (The interface module 200 receives requests sent from various client computing devices, and communicates/sends appropriate responses to the requesting client devices Miliauskas [Col.5/lines 44-46]), “receiving a quote generated by a particular quote creator in response to the quote request” (data integration check system Miliauskas [Fig.2/item 114] identifies information via data retrieval module, data identification module, computation module, report module and presentation module); “and sending the quote to another system to perform an attestation of at least one of the  secured software container and the one or more software components based on the quote” (The interface module 200 receives requests from various client computing devices, and communicates appropriate responses to the requesting client devices Miliauskas [Col.5/lines 44-46]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Evans secured decoding system with Miliauskas Data integrity reporting system. One of ordinary skill in the art would have been motivated to combine because Evans teaches on a decoding system which comprises a secure media output trust authority OTA which can report the outputting of media information ([Col.27lines-Col.28/ line 3]), Miliauskas discloses a data integrity check system which also teaches the disclosure of a data integrity system by determining the data and generating a report of the collected data, and both are from the same field of endeavor comprising data security and integrity.
4.	Claims 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9,247,316 B2 to Evans et al in view of Patent No.: US 9,454,564 B1 to Miliauskas, in further view of Pub.No.: US 2013/0159726 A1 to Mckeen.
Regarding claim 4 in view of claim 1, the references combined disclose “wherein the decoder (software decoder Evans[Fig.1/item 120]) is to further decode a second instruction (once information is extracted and sent to software decoder Evans[Col.5/lines 4-10], a second instruction is then included in an application process to execute Evans[Col.5/lines 41-51]), “and the one or more execution units are to execute the second instruction to: obtain the report” (after the media OTA 338 allows decoded media information to be output to an output device, the media OTA 338 can report back to the ITA 330 indicating that the output enforcement policies are followed Evans[Col.17/lines 13-17]).
Neither Evans nor Miliauskas explicitly disclose  “access a quoting key; generate a signature using the quoting key; and return a quote comprising the signature.”
However, McKeen in an analogous art teaches “access a quoting key” EREPORT generates a cryptographically protected structure that holds an enclave measurement EGETKEY provides a means of retrieving an enclave specific key [par.0376]); “generate a signature using the quoting key; and return a quote comprising the signature.  (local reports can be generated by accessing the measurement registers with a symmetric authentication key McKeen [par.0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Evans secured decoding system and Miliauskas Data integrity reporting system with McKeen’s technique to enable a secure application utilizing a secure enclave. One of ordinary skill in the art would have been motivated to combine because Evans teaches on a decoding system which comprises a secure media output trust authority OTA which can report the outputting of media information ([Col.27lines-Col.28/ line 3]), Miliauskas discloses a data integrity check system which also teaches the disclosure of a data integrity system by determining the data and generating a report of the collected data, McKeen teaches technique to enable a secure application utilizing a secure enclave  and all are from the same field of endeavor which comprising data security and integrity.

Regarding claim 5 in view of claim 4, the references combined disclose “wherein the processor comprises a host processor of a device” (processor 812 and processor 814 Miliauskas [Fig.8]), “the second instruction is to be decoded in association with a call by a handler to be executed on the device”(once information is extracted and sent to software decoder Evans[Col.5/lines 4-10], a second instruction is then included in an application process to execute Evans[Col.5/lines 41-51]), and the call is based on a quote request intercepted by the handler from a secure container to be hosted on the device” (The interface module 200 receives requests from various client computing devices, and communicates appropriate responses to the requesting client devices Miliauskas [Col.5/lines 44-46]).
Regarding claim 7 in view of claim 1, neither Evans nor Miliauskas explicitly disclose “wherein the data integrity code comprises a message authentication code (MAC).
However, McKeen in an analogous art teaches “wherein the data integrity code comprises a message authentication code (MAC)” (mac tree data structure McKeen [Fig.14]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Evans secured decoding system and Miliauskas Data integrity reporting system with McKeen’s technique to enable a secure application utilizing a secure enclave. One of ordinary skill in the art would have been motivated to combine because Evans teaches on a decoding system which comprises a secure media output trust authority OTA which can report the outputting of media information ([Col.27lines-Col.28/ line 3]), Miliauskas discloses a data integrity check system which also teaches the disclosure of a data integrity system by determining the data and generating a report of the collected data, McKeen teaches technique to enable a secure application utilizing a secure enclave comprising a mac tree data structure and all are from the same field of endeavor which comprising data security and integrity.

5.	Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2013/0159726 A1 to MCKEEN et al(hereafter referenced as McKeen) in view of Patent No.: US 9,454,564 B1 to Miliauskas. 
Regarding claim 12, Mckeen discloses “a system comprising: a host processor (block diagram of multicore microprocessors Mckeen [Fig.4]) ; “memory; data integrity logic to generate a data integrity code based on a hardware-based key” (multi-core processor inclusive of  logic 119 to enable secure enclave Mckeen [par.0033]) ; “a container manager to implement a secured container to host a software component” (FIG.5 teaches a Secure Enclave implementation in which  enclave page cache is kept as a separate container managed by the microcode [par.0048]) , “wherein the secured software container is to comprise: measurement logic to determine measurements of the secured container and the software component” (FIG. 10 illustrates the logic steps, to produce quotes from a set of measurement registers [par.0015]); “wherein the measurements describe parameters of the secured software container”, and functionality of the secured software container is based on the parameters”( FIG. 5 illustrates a possible implementation of a secure enclave in one embodiment of the invention in which The SMM 300 can be in a separate container and the processor states can be in a separate container Mckeen[par.0047]) ;“report generation logic” (FIG. 12 illustrates the EREPORT instruction that creates reports [par.0016]), “wherein the defined report format comprises a first field to include the measurements and a second field to include the data integrity code” (FIG. 18 illustrates an example of a microcode based secure enclave key hierarchy par.0022])
McKeen does not explicitly disclose “executable to: generate a report according to a defined report format, and the report format is compatible for consumption by any one of a plurality of different quote creator types; and send a quote request comprising the report; quote consumption logic, executable to: receive a quote generated by a particular quote creator in response to the quote request; and send the quote to another system to perform an attestation of at least one of the secured container and the software component.”
However, Miliauskas in an analogous art discloses  “executable to: generate a report according to a defined report format” (a report is generated based off erroneous and suspicious data format Miliauskas [Fig.3/item 314]), “and the report format is compatible for consumption by any one of a plurality of different quote creator types” (data integration check system Miliauskas [Fig.2/item 114] identifies information compatible for data retrieval module, data identification module, computation module, report module and presentation module); “and send a quote request comprising the report” (The interface module 200 receives requests from various client computing devices, and communicates/sends appropriate responses to the requesting client devices Miliauskas [Col.5/lines 44-46]); “quote consumption logic, executable to: receive a quote generated by a particular quote creator in response to the quote request”(data integration check system receives data via request Miliauskas [Fig.4/item 402]); “and send the quote to another system to perform an attestation of at least one of the secured container and the software component”(data is sent to be identified for suspicious and erroneous data Miliauskas [Fig.3/item 314]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKeen’s technique to enable secure application and data integrity with Miliauskas Data integrity reporting system. One of ordinary skill in the art would have been motivated to combine because McKeen’s teaches on measurement logic and a secured container comprising hardware key and enclave implementation for the purposes of security, Miliauskas discloses a data integrity check system which also teaches the disclosure of a data integrity system by determining the data and generating a report of the collected data, and both are from the same field of endeavor.
Regarding claim 13 in view of claim 12, the references combined disclose “further comprising a handler, executable by the host processor to: intercept the quote request; determine a set of quote creators available to handle the quote request” (quotes are produced from a set of measurements MCKEEN [par.014] also see MCKEEN [Fig.10]) ; “forward the quote request to the particular quote creator, wherein the particular quote creator is one of the set of quote creators” (quotes are forwarded and produced from a set of measurements MCKEEN [par.014] also see MCKEEN [Fig.10]); receive the quote from the particular quote creator; and forward the quote to the quote consumption logic” (quotes are received/produced from a set of measurements MCKEEN [par.014] also see MCKEEN [Fig.10])
Regarding claim 14 in view of claim 13, the references combined disclose “wherein the secured container comprises a secured virtual machine and the handler comprises a virtual machine manager (VMM)” (VMM MCKEEN [par.0047]).
Regarding claim 15 in view of claim 13, the references combined disclose “wherein the handler is further executable to: determine a set of quote creators available to handle the quote request” (quotes are produced/created from a set of measurements MCKEEN [par.014] also see MCKEEN [Fig.10]); and select the particular quote creator from the set of quote creators according to one or more criteria” (quotes are produced from a set of measurements MCKEEN [par.014] also see MCKEEN [Fig.10]).
Regarding claim 15 in view of claim 13, the references combined disclose “wherein the set of quote creators comprises a plurality of different quote creators” (quotes are produced from a set of measurements MCKEEN [par.014] also see MCKEEN [Fig.10]).
Regarding claim 17 in view of claim 12, the references combined disclose “further comprising the particular quote creator, wherein the particular quote creator has access to the hardware-based key and further comprises a quoting key” (symmetric authentication key MCKEEN [par.0107]), “and the particular quote creator is to: validate data integrity code of the report using the hardware-based key; and generate the quote, wherein the quote comprises the measurements of the virtual machine and is signed using the quoting key” (local reports can be generated by accessing the measurement registers with a symmetric authentication key MCKEEN [par.0107]).
Regarding claim 18 in view of claim 17, the references combined disclose “wherein the particular quote creator comprises instructions on the host processor” (block diagram of multicore microprocessors Mckeen [Fig.4])
Regarding claim 19 in view of claim 17, the references combined disclose “wherein the particular quote creator comprises a trusted cryptographic device separate from and connected to the host processor” (data integrity check system Miliauskas[Fig.3/item 114]).
Regarding claim 20 in view of claim 17, the references combined disclose “wherein the particular quote creator comprises a secure software enclave” (Mckeen [Fig. 5] illustrates implementation of a secure enclave).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433